Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 60/659269, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional application is narrowly limited to nickel based metal organic decomposition precursor (Ni-MOD) inks, and makes no mention of the more generic “ferromagnetic precursor” inks, nor does it even contemplate using any other type of material besides nickel.  Additionally, the provisional application is only concerned with sintering the ink in the presence of a magnetic field, and makes no mention of “curing” the ink.


Claim Objections
Claims 7-9, and 13-18 are objected to because of the following informalities:  
 	Regarding claims 7-9, the entire claim does not make grammatical sense. 	Regarding claims 13-15, the claim has mixed verb tenses, making the claim confusing. 	Regarding claims 16-18, the phrase “the substrate film comprises different thickness” does not make grammatical sense. 	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding the claims, claim 1 generically is directed to “printing a ferromagnetic precursor ink.”  However, only examples of the specific nickel based metal organic 
Therefore, absent any evidence that shows ferromagnetic precursor inks other than nickel were successfully used, all embodiments other than Ni precursor inks are deemed to not be enabled.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 10-12, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4-6, the phrase “or other types of ink and paste printing known to those having skill in the art” renders the claim(s) indefinite because the claim(s) include(s) 
Regarding claims 10-12, the phrase “or other types of curing or sintering known to those having skill in the art” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or others"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claims 19-21, the claims require that “the ink comprises metallic, nanoalloy or nonmetallic nanoparticles with or without ferromagnetic precursor ink.”  However, it is assumed that the recitation of “the ink” in line 1 refers to “a ferromagnetic precursor ink” initially set forth in claim 1.  It is not clear, then, to what the additional recitation of “ferromagnetic precursor ink” in the last line of each of claims 19-21 is referring.  Furthermore, it is especially unclear how a ferromagnetic precursor ink can comprise nanoparticles “without ferromagnetic precursor ink.”  Additionally, there is not a single recitation of “nanoalloy” or “nonmetallic” in the specification so as to be able to have an example of what is meant by Applicant.  Therefore, it cannot be ascertained what is being claimed and prior art cannot be applied.
Allowable Subject Matter
The application contains allowable subject matter. The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record neither teaches nor renders obvious  	a method of printing comprising:  		printing a Ni-MOD ink on a substrate,  		sintering the printed ink in the presence of an externally applied magnetic field so as to reduce the printed ink into aligned nanofibers in the direction of the applied magnetic field lines.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749.  The examiner can normally be reached on Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853